DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.
 Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive.
Applicant argues the combination of Shim and Asmussen fails to disclose the claimed invention by highlighting the features of applicant’s invention which are missing from each reference individually. First, applicant states Shim fails to disclose the control command is associated with a trigger type that determines an interface and that said trigger is external of the immersive content playback session. Second, applicant states Asmussen fails to disclose immersive content, as claimed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Shim is relied upon to teach the presentation of immersive content (Shim paragraph 0057). Asumussen is relied upon to teach associating controls commands with trigger types which determine how new interface modes are presented (e.g. an incoming call prompts a picture in picture element to allow the user to respond, Asmussen col. 21 lines 34-42). Lastly, the limitation which states the trigger is external to the content playback session is a newly amended feature which prompts the new grounds of rejection found herein in view of Chen et al. (2005/0198040).

Further, regarding the petition to expunge the Appeal Brief filed April 28, 2022. The examiner has reviewed the content of said appeal brief, which appears to be directed towards a different application and cites art which is not relevant to the outstanding claimed invention. The document is immaterial to the patentability of the outstanding application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (2020/0225474, of record) [Shim] in view of Asmussen (7,565,680, of record) and Chen et al. (2005/0198040, of record) [Chen].
Regarding claims 1 and 5, Shim discloses a method of operating a playback system, the method comprising:
presenting, on a display of the playback system, a first immersive content item in a first immersive presentation mode comprising a first set of presentation characteristics, wherein the first immersive content item is presented as part of an immersive content playback session (VR mode, paragraph 0057);
detecting a trigger (control command, paragraph 0058);
determining, based on a trigger type of the detected trigger, an interface associated with the detected trigger and a second presentation mode of the content item (switch to AR mode, paragraph 0058); and
displaying, on the display of the playback system, the interface associated with the detected trigger and modifying by the playback system the first set of presentation characteristics in accordance with the trigger type to obtain a second immersive presentation mode comprises a second set of presentation characteristics and presenting on the display of the playback system, the interface associated with the detected trigger concurrently with the first immersive content item in the second immersive presentation mode (paragraph 0105-0107).
Shim fails to disclose the interface associated with the detected trigger comprises a second content item associated with the detected trigger an is external to the immersive content playback session.
In an analogous art, Asmussen teaches allowing a user to predefine settings for how to responds to certain trigger types, wherein one response is to present a second content item associated with a detected trigger in a second presentation mode (an incoming call can be programmed to instantiate a picture in picture presentation or a pause presentation mode allowing a user to shift their attention to the triggered event, col. 21 lines 34-42).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Shim to include the interface associated with the detected trigger comprises a second content item associated with the detected trigger, as suggested by Asmussen, for the benefit of giving users the flexibility to decide ahead of time whether certain trigger types can interrupt of a first content to display a second content in a second presentation mode.
Shim and Asumussen fail to disclose the trigger is external to the immersive content playback session.
In an analogous art, Chen teaches receiving triggers according to trigger type from external sources to alert the user to external factors according to trigger type (paragraphs 0034-0035).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Shim and Asumussen to include the trigger is external to the immersive content playback session, as suggested by Chen, for the benefit of alerting the user to external factors, such as a visitor at the door of a residence.

Regarding claims 2, 3, and 6, Shim, Asmussen, and Chen disclose the method and system of claims 1 and 5, wherein the trigger type of the detected trigger is an environmental trigger type and wherein the second content item comprises a video stream captured by a camera oriented towards an area of an environment from which the detected trigger was initiated, wherein detecting the trigger comprises detecting a person or animal has entered an area of an environment in which a user of the playback system is located, and wherein the camera oriented towards the area of the environment from which the detected trigger was initiated comprises a head-mounted camera facing away from the user (Chen paragraphs 0034-0035).

Regarding claim 7, Shim, Asmussen, and Chen disclose the system of claim 5, wherein the interface associated with the received trigger comprises a pause indicator (Asmussen col. 21 lines 34-42).

Regarding claim 8, Shim, Asmussen, and Chen disclose the method of claim 1, wherein the trigger type of the detected trigger is an incoming communication notification type, and wherein the interface associated with the detected trigger comprises an incoming communication notification and at least one communication response option (incoming call, Asmussen col. 21 lines 34-42).

Regarding claim 9, Shim, Asmussen, and Chen disclose the method of claim 1, wherein the trigger type of the detected trigger is content-based trigger type, and wherein the interface associated with the detected trigger type comprises a co-viewing experience option (picture in picture video call, Asmussen col. 21 lines 34-42).

Regarding claims 10-13, Shim, Asmussen, and Chen disclose the method and system of claims 1 and 5, wherein the first and second content items comprise media content items (Shim fig. 9E).

Regarding claims 14 and 15, Shim, Asumussen, and Chen disclose the method and system of claims 1 and 5, wherein the concurrent presentation of the interface of the detected trigger and the first immersive content item provides functionality for a user to response to the detected trigger via the interface without exiting an immersive experience (alerts are selectable for further interaction, Chen paragraph 0035).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shim and Asmussen as applied to claim 1 above, and further in view of Nakamura et al. (2005/0028204, of record) [Nakamura].
Regarding claim 4, Shim, Asmussen, and Chen disclose the method of claim 1, but fail to disclose detecting at least one of an input indicative of a return to the first presentation mode and inactivity of the interface associated with the detected trigger during a predetermined length of time after detecting the trigger, and displaying, on the display of the playback system and in response to detection of at least one of the input and the inactivity during the predetermined length of time, the first content item in the first presentation mode.
In an analogous art, Nakamura teaches a video display wherein after a change is made, returning to the playback mode of operation being used before making said change in response to detecting a user not taking an action in response to the trigger in a period of time or user input indicating that normal playback operation should be resumed (paragraph 0051).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Shim, Asmussen, and Chen to include detecting at least one of an input indicative of a return to the first presentation mode and inactivity of the interface associated with the detected trigger during a predetermined length of time after detecting the trigger, and displaying, on the display of the playback system and in response to detection of at least one of the input and the inactivity during the predetermined length of time, the first content item in the first presentation mode, as taught by Nakamura, for the benefit of preventing potentially permanent interruptions to content playback.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Cohen et al (2005/0198040, paragraph 0004) for additional teaching in the prior art showing it was known at the time to receive external trigger events which cause changes in presentation mode of content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421